Citation Nr: 1632770	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

 Entitlement to a compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in May 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the primary symptom of her service-connected allergic rhinitis is a severe cough.  The Board notes that service connection for asthmatic bronchitis has been denied several times.  The most recent relevant VA examination was conducted in January 2010, which did not discuss the Veteran's cough except to note that the Veteran reports a history of chronic cough and sinusitis which she believes is secondary to the allergic rhinitis.  A July 2010 private treatment note reflects a suspicion that the cough is due to uncontrolled postnasal drip, but that the differential diagnosis could also include uncontrolled acid reflux, asthma, or other lung disease.  This note later indicated doubt that asthma is playing a significant role in the cough.  A December 2010 letter from her private treatment provider, which was received in July 2016, indicates that the Veteran's vasomotor rhinitis/cough-variant asthma was wrongly diagnosed as allergies by the military.  An April 2012 VA treatment note indicated that the notewriter believed that the Veteran's cough is secondary to asthma/allergies.  Upon remand, another VA examination should be conducted in which the examiner attempts to distinguish symptoms that are due to non-service-connected asthmatic bronchitis and symptoms that are due to service-connected allergic rhinitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).    

The Board also notes that as the most recent examination of record was conducted in January 2010.  The need for a thorough and contemporaneous evaluation as well as the age of examination also weighs in favor of remand for another examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also 38 C.F.R. § 3.326(a).  This examination should also include an opinion as to whether the Veteran's allergic rhinitis prevents her from sustaining gainful employment in light of the Veteran's statement to a January 2016 VA treatment provider that she had to retire because of her cough.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The claims folder should also be updated to include VA treatment records compiled since April 19, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the North Florida/South Georgia Veterans Health System and all associated treatment facilities including the Malcom Randall VA Medical Center in Gainesville, Florida and the community based outpatient clinic in Tallahassee, Florida, dated from April 19, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for an examination with an appropriate VA clinician to ascertain the nature and severity of her service-connected allergic rhinitis.  The claims file should be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

The examiner is asked to distinguish symptoms that are the result of service-connected allergic rhinitis and symptoms that are the result of non-service-connected asthmatic bronchitis, with specific discussion of the Veteran's cough.  If the examiner is unable to distinguish which symptoms are the result of which disability, he or she must so state, and explain why.  The examiner is asked specifically to respond to a July 2010 private treatment note reflecting a suspicion that the cough is due to uncontrolled postnasal drip, but that the differential diagnosis could also include uncontrolled acid reflux, asthma, or other lung disease, although the treatment provider doubted asthma played a significant role; a December 2010 letter from the Veteran's private treatment provider, received in July 2016, indicating that the Veteran's vasomotor rhinitis/cough-variant asthma was misdiagnosed as allergies by the military; and an April 2012 VA treatment note indicating  that the notewriter believed that the Veteran's cough was secondary to asthma/allergies.  

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected allergic rhinitis precludes her from securing and following substantially gainful employment consistent with her educational and occupational history, without regard to her age or non-service-connected disabilities.  A complete rationale must be provided for any opinion expressed. 

3.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




